MEMORANDUM **
Terry Griffith appeals from the 57-month sentence imposed following his guilty-plea conviction for possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Griffith contends that the district court erred by failing to discuss all of the factors set forth in 18 U.S.C. § 3553(a), omitting a discussion of the kinds of sentences available. However, “[a] district court is not required to refer to each factor listed in § 3553(a).” United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006). Further, the record reflects that the district court accurately calculated the applicable Guidelines range, and “gave thoughtful attention to factors recognized in § 3553(a).” United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.2006). We conclude that the sentence imposed on Griffith, at the low end of the applicable Guidelines range, was not unreasonable in light of 18 U.S.C. § 3553(a). See Mix, 457 F.3d at 914.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *787courts of this circuit except as provided by 9th Cir. R. 36-3.